CLD-044                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2681
                                       ___________

                                    ASIA JOHNSON,
                                              Appellant

                                             v.

                           PRESIDENT DONALD J. TRUMP
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2-18-cv-00970)
                       District Judge: Honorable Nora B. Fischer
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 29, 2018
            Before: CHAGARES, RESTREPO and SCIRICA, Circuit Judges

                           (Opinion filed: December 20, 2018)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Asia Johnson appeals pro se the District Court’s dismissal of her action under

28 U.S.C. § 1915(e)(2)(B). The Government has filed a motion for summary affirmance.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
For the reasons set forth below, we will grant the Government’s motion and summarily

affirm the District Court’s judgment. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       This is the eighth civil action that Johnson has brought in the United States District

Court for the Western District of Pennsylvania in 2018. See D.C. Order at pg. 2 (listing

other actions). In this complaint, Johnson alleged that, at the request of a group backing

then-candidate Donald Trump, she had supported his candidacy, but with the

understanding that he would pass over his presidency to Shawn Carter. Then “President

Trump honored me forcing me into a self sacrifice putting me into the honor system

leaving me homeless and me and my family under attack.” Compl. at pg. 5. As

damages, she sought to be awarded the Medal of Freedom and a declaration that “a black

life is worth 3,364,875 million.” Id. at 7.

       Because Johnson applied to proceed in forma pauperis, the District Court screened

her complaint under § 1915(e)(2). The Court concluded that “Plaintiff’s rambling and

incoherent Complaint lacks arguable merit in fact or law,” and therefore dismissed it as

frivolous and for failure to state a claim. D.C. Order at pgs. 3-4. Johnson filed a timely

notice of appeal. 1 In this Court, the Government has filed a motion to summarily affirm

the District Court’s judgment.




1
 Johnson also filed a post-judgment motion, which the District Court denied. Because
Johnson did not file a new or amended notice of appeal embracing the District Court’s
order denying that motion, this Court’s jurisdiction is limited to the order dismissing the
complaint. See Fed. R. App. P. 4(a)(4)(B)(ii); Carrascosa v. McGuire, 520 F.3d 249,
253-54 (3d Cir. 2008).
                                              2
       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

review over the District Court’s dismissal of Johnson’s complaint. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000); Roman v. Jeffes, 904 F.2d 192, 194 (3d

Cir. 1990).

       After reviewing Johnson’s filings in the District Court and on appeal, we agree

that the complaint lacks an arguable basis in law and fact, and we therefore conclude that

the District Court correctly dismissed the complaint pursuant to § 1915(e)(2)(B). See

Neitzke v. Williams, 490 U.S. 319, 325 (1989) (a complaint is frivolous if it “lacks an

arguable basis either in law or in fact,” which “embraces not only the inarguable legal

conclusion, but also the fanciful factual allegation”); Denton v. Hernandez, 504 U.S. 25,

32-33 (1992) (a complaint’s factual allegations are “clearly baseless” if they are

“fanciful, fantastic, [or] delusional” (citations omitted)). Moreover, while generally a

plaintiff should be granted leave to cure the deficiencies of a complaint subject to

dismissal, we agree with the District Court’s determination that such allowance would

have been futile in this case. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108

(3d Cir. 2002).

       Accordingly, we grant the Government’s motion and will summarily affirm the

District Court’s judgment.




                                             3